Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 23 April 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Dear Sir
                            Head Quarters Newburgh 23d Apl 1782
                        
                        I have been honored by your Excellency’s Letter of the 6th instant—and thank you for the Communication of
                            Genl Green’s of the 10th ulto—I think he need not be much alarmed on Account of the movement of the Legion—from the
                            present Situation of the Enemy, I am persuaded no Reinforcement will be sent from N. York to Carolina.
                        I am equally impatient with your Excellency, for Intelligence from Europe—and shall be ready to meet you, as
                            proposed, the moment the Occasion shall call.
                        Some Transport and Vessels are lately arrived from Charlestown; but have brought no Troops, unless a few
                            Remnants of some broken Corps, which were principally captured with Lord Cornwallis.
                        I can scarcely imagine the Enemy have any Intention of taking another post—in my Opinion, such an Event will
                            be rather desireable for us than otherwise. With Sentiments of very great Regard I have the Honor to be Your Excellency’s
                            Most Obedeint and most hume Servant
                        
                            Go: Washington
                        
                    